Citation Nr: 0204350	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  95-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 1950 
and from June 1951 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for multiple joint arthritis and a lung 
disorder.  In a May 1998 decision, the Board remanded these 
issues to the RO for additional development.  These are the 
only issues properly on appeal at this time.

The Board's May 1998 decision also denied the veteran's claim 
for an increase in a 30 percent rating for service-connected 
sinusitis with rhinitis.  Subsequent to that Board decision, 
the RO has continued to erroneously address this increased 
rating issue in Supplemental Statements of the Case dated in 
December 1998, May 1999, July 1999, August 1999, and November 
1999, as if the issue was still on appeal, but it is not.  
Assuming that, subsequent to the May 1998 final Board 
decision, the veteran made a new claim for an increased 
rating for service-connected sinusitis with rhinitis, the RO 
should do a formal rating decision on the matter, and the 
issue should thereafter be sent to the Board only if there is 
a new and proper appeal (i.e., submission of a timely notice 
of disagreement and, after a statement of the case is issued, 
submission of a timely substantive appeal).  For now, 
however, the increased rating issue is not properly on 
appeal.  See 38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200 (2001).


FINDINGS OF FACT

1.  The veteran is already service-connected for cervical 
spine arthritis.  Arthritis of any other joints of the body 
developed years after his active service and was not caused 
by any incident of service.

2.  The veteran's lung disability, chronic obstructive 
pulmonary disorder (COPD), began years after his active 
service and was not caused by any incident of service, but 
there is an additional increment of such lung disability 
which is attributable to aggravation from his service-
connected sinusitis with rhinitis.


CONCLUSIONS OF LAW

1.  Multiple joint arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307. 3.309 (2001).

2.  An increment of the veteran's lung disability is 
proximately due to or the result of service-connected 
sinusitis with rhinitis.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's first period of active duty was from June 1947 
to June 1950, in  the Marine Corps.  Service medical records 
from this period of service are negative for arthritis of any 
joints or for chronic lung disease.  The records do note 
chronic rhinitis.

The veteran again had active duty, this time in the Air 
Force, from June 1951 to September 1968, when he retired from 
service.  His enlistment examination in June 1951 noted no 
pertinent problems, and history included a motor vehicle 
accident in service and a simple sprain of the back.  In 
November 1959 he was treated for complaints of muscle spasm 
in the right scapula, and in February 1960, March 1960, and 
March 1963 he was seen for neck pain that was diagnosed as 
cervical spine arthritis.  In September 1963 he reported that 
he had intermittent pain at the base of his neck and upper 
back since 1959.  He was diagnosed with probable mild 
degenerative arthritis of the cervical spine.  In February 
1964 he was noted to have cervical synovitis, and in November 
1965 he reported mild arthritis-like symptoms since 1959.  In 
July 1967 he stated that he had arthritis pain in his back 
for two decades.  Physical examination noted tenderness just 
medial to the left scapula, with the pain increasing when the 
left arm moved and flexed.  Service medical records from this 
period of service show treatment, including surgery, for 
chronic sinusitis.  As to the respiratory system, the veteran 
was seen on occasion for cold symptoms.  In August 1966, he 
received hospital treatment for left lower lobe broncho-
pneumonia; a history of sinusitis and cigarette smoking was 
also noted.  

In February 1968 the veteran underwent a service retirement 
examination.  His cervical spine arthritis was noted, but 
there was were no complaints or findings of arthritis of 
other joints.  The lungs were normal on clinical evaluation, 
and a chest-X-ray was negative.  Sinusitis with past surgery 
was noted.  The veteran was released from active duty at the 
end of September 1968.

After separation from service the veteran underwent a VA 
examination in January 1969.  He complained of arthritis and 
pain in the neck, with stiffness in the shoulders.  He was 
diagnosed with cervical spine arthritis.  

In February 1969 the RO granted service connection for 
arthritis of the cervical spine.  In April 1969 the RO 
granted service connection for sinusitis, and this was later 
described as sinusitis with rhinitis.

Treatment records from 1969 to 1972 from service department 
facilities (the veteran was seen as a military retiree) note 
treatment related to a sinus condition, but do not show 
arthritis or lung disease. Outpatient treatment records show 
that in June 1972 the veteran reported with pain in his 
lumbar spine for three days.  In June 1974 he was placed on a 
no lifting restriction, although he was noted to be doing 
better.  A June 1974 VA examination noted cervical spine 
arthritis.  There was no mention of arthritis of other 
joints.

Medical records show that in November 1975 the veteran was 
noted to have a 6 to 8 week history of low back pain due to 
having injured his low back lowering a tub at work at the 
post office.  X-rays were negative at this time.  He was put 
on bedrest at home for one week, and was provided assistance 
in completing workers compensation papers.  

In February 1976 he was treated for low back pain with 
sciatica.  In March 1976 he was again seen for radicular pain 
and numbness.  He reported at this time that he had injured 
his lower back in November 1975 lifting at work.  In June 
1976 he was noted to have been doing well until he stooped in 
his garden the previous day.  He had increased low back pain 
and was put on light duty at work.  In March 1977 he was seen 
again for his low back pain.  It was noted that the current 
onset was 5 months previous when he injured his back lifting 
heavy mail bags at work.  In April 1977 he was again seen and 
it was determined that he could return to his regular duties 
at work.

In May 1979 he sought treatment for recurring back problems, 
and was noted to have a history of spondylolysis in the L5 
area.  In June 1979 X-rays of the dorsal and lumbar spine 
revealed moderate dorsal kyphosis with no signification 
variation from normal in the lumbar spine.

Treatment records in February 1984 note degenerative changes 
in the lumbar spine.  In July 1987 X-rays of the shoulders 
showed no fractures or dislocations.  In October 1985 and 
October 1987 hypertrophic changes were noted in the mid-
lumbar spine, with mild scoliosis of the lumbar spine to the 
right.

VA examinations were conducted in July 1993.  The nasal/sinus 
examination diagnosed chronic sinusitis and rhinitis.  The 
joints examination diagnosed cervical spine arthritis.  

In April 1994 the veteran filed claims for service connection 
for multiple joint arthritis and for a lung disorder (he has 
primarily claimed a lung disorder secondary to his service-
connected sinusitis/rhinitis).

At an October 1994 RO hearing, with regard to his claim for 
service connection for a lung disorder, the veteran said he 
was first diagnosed with chronic lung problems in about 1984; 
he noted he had been a smoker; and he asserted that his 
service-connected sinusitis/rhinitis was a factor in his 
current lung disorder.  Regarding his claim for service 
connection for multiple joint arthritis, he asserted that he 
had arthritis of the low back and shoulders that was due to 
service. 

In October 1996 the veteran underwent another VA spine 
examination.  He complained of lumbar strain syndrome.  He 
reported lifting a trash can in 1965 while in service and 
suffering acute lumbar strain.  No mention of his civilian 
job injuries was made.  The examiner noted no significant 
pain in the joints, and no significant disability.  The 
impression was mechanical lumbar spine syndrome.  The 
examiner concluded that the veteran's lumbar and cervical 
spine injuries were unlikely to be related to multiple joint 
disease because he was relatively asymptomatic.

At an October 1996 VA respiratory examination, the diagnoses 
included COPD with obstructive emphysema, and chronic 
sinusitis.  The examiner commented that the veteran had an 
obstructive ventilatroy disorder primarily from tobacco abuse 
in earlier years; that chronic sinusitis in and of itself 
does not predispose one to develop COPD, per se, as 
bronchitis and bronchiectasis might; and that obviously the 
veteran's sinusitis may aggravate the underlying lung 
condition and may predispose to exacerbation of COPD, 
although sinusitis is not directly responsible for the COPD.

On the bottom of a copy of a September 1997 letter which the 
veteran wrote to a VA medical center, someone wrote that his 
sinusitis did affect his breathing.

An August 1998 statement by J. Smythe Rich, M.D., an 
otolaryngologist, notes that he treated the veteran for COPD 
for over five years, and that his sinusitis complicated and 
aggravated his COPD through drainage.

In November 1998 the veteran underwent a VA respiratory 
examination.  The examiner stated that the veteran had an 
obstructive ventilatory defect and that such was likely 
aggravated by his sinus difficulties, although the lung 
condition was primarily caused by previous tobacco use.  

In April 1999 the veteran underwent another VA respiratory 
examination.  The examiner diagnosed the veteran with 
emphysema.  He said that when the veteran's sinusitis was 
very active and he had an infection, the drainage went into 
his lungs and would cause him respiratory difficulties.  The 
doctor said that when the veteran has active sinusitis with 
drainage and chronic rhinitis, the symptoms of coughing and 
shortness of breath would be increased.  He added that the 
emphysema was not due to the chronic sinusitis, but that it 
had been aggravated and worsened by the chronic sinusitis.  
In April 1999 the veteran also had another joints 
examination, and this noted cervical spine arthritis.

In a May 1999 statement, Leslie A. Beben, a physician 
assistant, stated that the veteran had been treated for 
several years for bronchitis and COPD requiring intermittent 
courses of steroids and antibiotics to keep it under control.

In an October 1999 letter, J. Smythe Rich, M.D., noted he had 
treated the veteran for 8 years, and he reviewed his sinus 
and lung conditions.  Dr. Rich opined that the sinus problem 
complicated and aggravated the lung condition.  

In January 2001 the Board requested an opinion from a 
Veterans Health Administration (VHA) physician concerning 
whether the veteran's sinusitis/rhinitis aggravated his 
emphysema and COPD, and if so, what degree of aggravation had 
occurred.  The November 2001 response from the VA doctor 
notes that infectious sinusitis can worsen bronchitis by 
sinus drainage in the bronchi.  The doctor said that sinus 
drainage may carry infectious organisms that can cause 
chronic destructive changes.  In the physician's opinion, the 
veterans service-connected sinusitis/rhinitis aggravated his 
COPD, but he was unable to specify an amount of impairment or 
change in the quality of life.  

The veteran's representative submitted a February 2002 
statement by Dr. Craig Bash, an associate professor of 
Radiology and Nuclear Medicine at the Uniformed Services 
University of Health Sciences.  He opined that the veteran's 
recurrent pulmonary infections, bronchitis, bronchiectasis, 
and extensive upper and mid-level lung blebs and bullae are 
over and above his baseline COPD, and thus are aggravations 
caused by his sinusitis.

The veteran submitted a number of medical records dated from 
1995 to 2002 which show treatment for various ailments.  
These records primarily show treatment for COPD, although the 
records also at times refer to sinusitis problems including 
drainage.  The veteran also submitted a number of medical 
articles concerning lung disease and sinusitis.

II.  Analysis

Through correspondence, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for service connection for multiple joint arthritis and for a 
lung condition.  Pertinent medical records have been 
obtained, and he has been afforded several VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29. 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

a.  Service connection for multiple joint arthritis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran is already service-connected for arthritis of the 
cervical spine.  He claims service connection for arthritis 
of multiple other joints, referring to the shoulders, mid 
back, and low back areas.  

The veteran had over 20 years of active duty, ending in 1968.  
Excluding cervical spine arthritis which is already service 
connected, there is no medical evidence showing arthritis of 
other joints during active duty or within the presumptive 
year after service.  There is evidence of post-service back 
injuries at work.  Medical records from a number of years 
after service include X-ray evidence of arthritis of the mid 
and low back areas.  There is no medical evidence to link 
arthritis of any joints (other than the cervical spine which 
is already service-connected) with active duty.  

The weight of the credible evidence demonstrates that 
arthritis of joints other than the cervical spine began years 
after service and was not caused by any incident of service.  
Claimed multiple joint arthritis was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

b.  Service connection for a lung disorder

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).  Under 
certain circumstances, secondary service connection may be 
granted by way of aggravation, when there is an additional 
increment of a non-service-connected condition which is 
proximately due to or the result of a service-connected 
condition.  In this situation, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Medical evidence shows that the veteran currently suffers 
from a lung disorder, primarily identified as COPD.  This 
lung condition was not shown during the veteran's active duty 
or for years later, and there is no basis for direct service 
connection.  The veteran primarily argues that secondary 
service connection for a lung disorder is warranted under 
38 C.F.R. § 3.310, on the basis that the condition was caused 
or aggravated by his service-connected sinusitis/rhinitis.

Multiple medical opinions of record, both private and VA, 
have stated that although the veteran's lung disorder was not 
caused by his service-connected sinusitis/rhinitis, that when 
active, his sinusitis has aggravated his lung disorder.  The 
medical opinions generally agree there is at least some 
additional increment of COPD disability due to aggravation 
from the service-connected sinusitis/rhinitis, even if the 
percentage of such additional increment is difficult to 
quantify.  The Board finds that the evidence is sufficient to 
establish secondary service connection for the degree of 
additional lung disability attributable to the veteran's 
service-connected sinusitis/rhinitis.  Allen, supra.


ORDER

Service connection for multiple joint arthritis is denied.

Secondary service connection for a lung disability is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

